Case: 12-10803            Date Filed: 12/05/2012   Page: 1 of 10

                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                     FOR THE ELEVENTH CIRCUIT
                                      ________________________

                                            No. 12-10803
                                        Non-Argument Calendar
                                      ________________________

                                           Agency No. A087-658-310

EVGHENI SCURTUL,
ALISA STUDIONOVA,

llllllllllllllllllllllllllllllllllllllll                                     Petitioners,

                                                    versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllll                                           Respondent.

                                      ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (December 5, 2012)

Before TJOFLAT, PRYOR, and FAY, Circuit Judges.

PER CURIAM:

         Evgheni Scurtul and his wife, Alisa Studionova, who are natives and

citizens of the Republic of Moldova (“Moldova”), seek review of the Board of
              Case: 12-10803     Date Filed: 12/05/2012   Page: 2 of 10

Immigration Appeals’ (“BIA”) decision, affirming the Immigration Judge’s (“IJ”)

order finding them removable and denying their application for asylum,

withholding of removal under the Immigration and Nationality Act (“INA”), and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman and Degrading Treatment or Punishment (“CAT”). On appeal, they

argue that Scurtul was persecuted by the Moldovan government based on his

political beliefs, and, as such, he has a well-founded fear of future persecution.

For the reasons set forth below, we deny the petition.

                                          I.

      Scurtul and Studionova entered the United States in June 2009, and May

2009, respectively, and remained without authorization after their temporary visas

expired. In September 2009, they submitted an application for asylum,

withholding of removal, and CAT relief based on Scurtul’s political opinion.

      At the removal hearing, Scurtul testified that, on April 7, 2009, he

participated in a political meeting regarding allegedly false Moldovan election

results. The communist government sent police to disperse the meeting, and when

Scurtul attempted to escape, police grabbed him, threw him into a bus, and beat

him. Scurtul’s leg was badly injured, and he had bruises all over his body. The

next day, Scurtul sought medical treatment, and he was required to wear a cast on

                                          2
              Case: 12-10803     Date Filed: 12/05/2012   Page: 3 of 10

his leg for ten days. After this incident, the police sent him two notices to appear

for an interrogation, but he did not do so because he was afraid.

      On cross-examination, Scurtul stated that approximately 10,000 people

attended the 2009 political rally. He further testified that police “threw [him] off

the bus” 15 minutes after they grabbed him. Upon questioning from the IJ, Scurtul

indicated that he was not a leader of the protest.

      Among other exhibits, the government submitted the U.S. Department of

State’s 2009 Human Rights Report on Moldova, which indicated that Moldovan

authorities had pursued 46 criminal cases against police officers accused of abuse

during April 2009 demonstrations, and on April 15, 2009, President Vladimir

Voronin announced a “total amnesty” for anyone facing administrative charges

related to the demonstrations.

      The IJ issued an oral decision, denying Scurtul’s asylum application and

finding that: (1) he had not suffered past persecution; and (2) he had failed to

establish an objectively reasonable, well-founded fear of future persecution in

Moldova. As to past persecution, Scurtul had merely sustained an ankle injury, and

he was treated on an outpatient basis. Further, the injury was not so severe that he

needed immediate medical treatment, as he waited until the following day to seek

medical care. Although Scurtul was required to wear a cast for ten days, his

                                          3
              Case: 12-10803      Date Filed: 12/05/2012   Page: 4 of 10

testimony and appearance during the asylum hearing established that he had not

sustained a lasting or long-term injury. Additionally, Scurtul was only detained by

police for 15 minutes, and considering all of his allegations, he failed to allege acts

that rise to the level of persecution.

      As to future persecution, the IJ found that several factors undermined Scurtul’s

contention that, if he returned to Moldova, he would be immediately identified and

persecuted. Specifically, evidence established that: (1) Scurtul was only one of

10,000 protestors on April 7, 2009, and he was not a leader of the protest; (2) he was

allowed to leave after 15 minutes of detention, which rebuts his contention that police

would still be looking for him; and (3) no police action was taken when Scurtul

ignored the subpoenas to appear for an interrogation. Additionally, the Human Rights

Report established that the Moldovan president had announced a “total amnesty” for

anyone facing administrative charges related to the April 2009 protest, and the

Moldovan government had made efforts to punish the police abuse related to the

protest. Thus, under the totality of the circumstances, Scurtul had failed to establish

an objectively reasonable, well-founded fear of future persecution. Because he failed

to sustain the lower burden for asylum relief, Scurtul necessarily failed to establish

his eligibility for withholding of removal. Finally, as to CAT protection, there had

been no testimony that Scurtul would be tortured by, or with the consent of, a

                                           4
              Case: 12-10803     Date Filed: 12/05/2012   Page: 5 of 10

Moldovan government official if he returned to Moldova.

      The petitioners appealed to the BIA, and after the BIA conducted a de novo

review, it dismissed the appeal. The BIA agreed with the IJ that Scurtul had not

suffered past persecution because he was only detained by police for 15 minutes, and

his injures required only outpatient medical treatment. The BIA also agreed with the

IJ’s finding that Scurtul had not established a well-founded fear of future persecution

because the police released him after 15 minutes, and although he had received two

notices to appear for questioning, the record did not indicate that an arrest warrant

had been issued. For these reasons, the BIA found that Scurtul failed to demonstrate

his eligibility for asylum or withholding of removal. The BIA also concluded that

Scurtul failed to establish eligibility for CAT protection.

                                          II.

      We review the BIA’s decision, but where the Board expressly adopts or agrees

with the IJ regarding an issue, we review the decisions of both the IJ and the BIA

regarding that issue. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350 (11th Cir.

2009). Here, the BIA conducted a de novo review, and agreed with the IJ that Scurtul

failed to establish past persecution or a well-founded fear of future persecution.

Therefore, we review both the IJ’s and BIA’s decisions on those issues. Id.

      We review the IJ’s and the BIA’s factual determinations under the highly

                                          5
              Case: 12-10803     Date Filed: 12/05/2012   Page: 6 of 10

deferential substantial-evidence test and will affirm if the decision “is supported by

reasonable, substantial, and probative evidence on the record considered as a whole.”

Id. at 1350-51 (quotation omitted). To reverse a finding of fact by the BIA or the IJ,

we must conclude that “the record not only supports reversal, but compels it.” Id. at

1351. We review the IJ’s and the BIA’s legal conclusions de novo. Id. at 1350.

Additionally, an appellant abandons an issue by failing to offer any arguments on that

issue. Sepulveda v. U.S. Att'y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

      An alien may receive asylum in the United States if he is a “refugee” within the

meaning of the INA. Id. at 1230. The INA defines a refugee as a person who cannot

return to his home country due to “persecution or a well-founded fear of persecution

on account of race, religion, nationality, membership in a particular social group, or

political opinion.” INA § 101(a)(42), 8 U.S.C. § 1101(a)(42). Thus, to be eligible

for asylum, an alien must establish, with credible evidence, either past persecution or

a well-founded fear of future persecution, on account of a protected ground.

Sepulveda, 401 F.3d at 1230-31.

      The standard for establishing eligibility for withholding of removal is

substantially the same as that for asylum. See Tan v. U.S. Att’y Gen., 446 F.3d 1369,

1375 (11th Cir. 2006) (describing the standard for withholding of removal). The only

relevant difference is that an alien seeking withholding of removal must demonstrate

                                          6
              Case: 12-10803     Date Filed: 12/05/2012   Page: 7 of 10

a “more likely than not” probability of future persecution, which is a more stringent

standard than the “well-founded fear” standard required for asylum. See id.;

Sepulveda, 401 F.3d at 1231-33. Consequently, an alien generally cannot qualify for

withholding of removal if he is unable to meet the lower standard of proof for asylum.

Sepulveda, 401 F.3d at 1232-33; Al Najjar v. Ashcroft, 257 F.3d 1262, 1292-93 (11th

Cir. 2001). “To establish eligibility for CAT relief, an applicant must show that it is

more likely than not that he will be tortured by, or with the acquiescence of,

government officials if returned to the designated country of removal.” Todorovic

v. U.S. Att’y Gen., 621 F.3d 1318, 1324 (11th Cir. 2010).

      We have explained that persecution “is an extreme concept, requiring more

than a few isolated incidents of verbal harassment or intimidation, and. . . mere

harassment does not amount to persecution.”          Sepulveda, 401 F.3d at 1231

(quotations and alteration omitted). For example, we have rejected a claim of

persecution where the petitioner was arrested for participating in a student

demonstration, interrogated and beaten for five hours, detained for four days, and

monitored by authorities after his release. Kazemzadeh, 577 F.3d at 1353; see also

Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1289-91 (11th Cir. 2006) (concluding that

an alien did not suffer persecution where authorities detained him for five days,

forced him to watch re-education materials, made him stand in the sun for two hours,

                                          7
              Case: 12-10803     Date Filed: 12/05/2012    Page: 8 of 10

and, after his release, monitored him and occasionally searched his residence).

      If an applicant fails to demonstrate past persecution, he may still qualify for

asylum relief by establishing a well-founded fear of future persecution.

De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1007 (11th Cir. 2008). However,

the applicant’s fear of persecution must be “subjectively genuine and objectively

reasonable.” Al Najjar, 257 F.3d at 1289. In most cases, the objective prong can be

fulfilled either by establishing past persecution or that the alien has a “good reason

to fear future persecution.” Id. In addition to providing an independent avenue for

asylum eligibility, an applicant who makes a showing of past persecution benefits

from a rebuttable presumption of a well-founded fear of future persecution.

De Santamaria, 525 F.3d at 1007. The applicant must also show a nexus between a

statutorily protected ground and the feared persecution, and he can do so by

presenting specific, detailed facts showing a good reason to fear that he will be

“singled out” for persecution on account of the statutorily protected factor. Forgue

v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005).

      In this case, substantial evidence supports the IJ’s and the BIA’s conclusion

that Scurtul did not suffer persecution while living in Moldova. Specifically,

Scurtul’s testimony established that, after he participated in a large political protest

on April 7, 2009, he was detained and beaten by police, resulting in a leg injury and

                                           8
              Case: 12-10803     Date Filed: 12/05/2012    Page: 9 of 10

bruises. However, the beating lasted only 15 minutes before he was released, and he

did not seek medical treatment until the following day. While he was required to

wear a cast for ten days, he did not testify that he stayed overnight in the hospital or

that he suffered any long-term injuries. On appeal, Scurtul argues that the incident

caused him to suffer “psychological trauma,” but he fails to identify any evidence to

support this claim, and during his testimony before the IJ, he only discussed his

physical injuries. In sum, the record does not establish that the April 2009 incident

was sufficiently extreme to show past persecution, as we have held that much worse

treatment than a 15-minute detention and beating was insufficient to constitute

persecution. See e.g. Kazemzadeh, 577 F.3d at 1353 (concluding that a four-day

detainment and a five-hour interrogation and beating was insufficiently severe to

constitute persecution); Zheng, 451 F.3d at 1289-91 (concluding that a five-day

detainment did not rise to the level of persecution).

      As to future persecution, Scurtul suggests that, because he was summoned for

a police interrogation after the April 2009 incident, he would be immediately arrested

and persecuted if he is removed to Moldova. However, this evidence, without more,

does not establish that Scurtul had an objectively reasonable, well-founded fear of

future persecution. See Al Najjar, 257 F.3d at 1289. To the contrary, his own

testimony suggested that he is unlikely to be “singled out” for persecution if he

                                           9
             Case: 12-10803     Date Filed: 12/05/2012    Page: 10 of 10

returns to Moldova. See Forgue, 401 F.3d at 1286. Specifically, although he had

been active in political organizations, approximately 10,000 protestors participated

in the April 2009 protest, and he was not one of the protest’s leaders. Further,

although Scurtul had been summoned to a police interrogation in 2009 and his parents

had been threatened in November 2010, evidence also showed that the Moldovan

government had initiated criminal prosecutions against many of the police officers

involved in dispersing the April 2009 protest, and the government had declared a

“total amnesty” for the protestors involved. Thus, the record supports the IJ and

BIA’s conclusion that Scurtul failed to establish an objectively reasonable fear of

future persecution. See Al Najjar, 257 F.3d at 1289.

      Because Scurtul has failed to establish eligibility for asylum, he also failed to

qualify for withholding of removal. See id. at 1292-93. Furthermore, as to CAT

protection, he never alleged before the BIA or in his brief to this Court that he would

likely be tortured in Moldova by, or with the acquiescence of, government officials.

Todorovic, 621 F.3d at 1324. Accordingly, he has abandoned his claim that he is

eligible for CAT protection. See Sepulveda, 401 F.3d at 1228 n.2.

      For the foregoing reasons, we deny Scurtul’s and Studionova’s petition for

review.

      PETITION DENIED.

                                          10